DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1 – 30 are pending.
Election/Restrictions
Claims 19-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected set, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/083831 hereinafter TI in view of Water (US2017/140887). 


As to claim 1, TI discloses an integrated circuit (IC) (Fig.1, and 120-1), comprising: a plurality of input pins comprising at least a first Vbus pin, a second Vbus pin (, a first command and control (CC) pin, a second CC pin, and a data signal pin (Fig. 1 and para. 0024); 
a first circuit comprising a Universal Serial Bus (USB) port controller circuit (Fig. 1 w USB port controller)  comprising a Vbus and CC detection circuit coupled to the first  and second Vbus pins and the first and second CC pins (Fig. 1, elements 144, and 150),
 a power delivery (PD) physical layer (PHY) (PD PHY) circuit (Fig. 1and element 124), and a data signal detection circuit coupled to the data signal pin (implicit to receiving data signals and forwarding to host 110); and a signal conditioning circuit. (para. 23).

TI does not explicitly disclose a second circuit comprising a battery charger circuit, an over-voltage protection circuit.
Water teaches in (Fig. 5) second circuit comprising a battery charger circuit, an over-voltage protection circuit (elements 504, and 506, and para. 0029). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the elements of Water in TI to enable its power supply system (par. 0006).

As to claim 12, TI discloses a computing device comprising: a first Universal Serial Bus (USB) receptacle comprising a USB Type-C receptacle (Fig. 1); a first port circuit coupled to the first USB receptacle, the first port circuit comprising: 
a plurality of input pins comprising at least a first Vbus pin, a second Vbus pin, a first command and control (CC) pin, a second CC pin, and a data signal pin (Fig. 1, and element 120-1);  
 a first circuit comprising a USB port controller circuit comprising a Vbus and CC detection circuit coupled to the first and second Vbus pins and the first and second CC pins (Fig. 1, and elements 144, 150);
a second USB receptacle (Fig. 1, and element 120-2);
 and a second port circuit coupled to the second USB receptacle (Fig. 1 w port coupled to 120-2).
a power delivery (PD) physical layer (PHY) (PD PHY) circuit, and a data signal detection circuit coupled to the data signal pin; and a second circuit comprising a battery charger circuit, an over-voltage protection circuit, and a signal conditioning circuit
a power delivery (PD) physical layer (PHY) (PD PHY) circuit (Fig. 1and element 124), and a data signal detection circuit coupled to the data signal pin (implicit to receiving data signals and forwarding to host 110); and a signal conditioning circuit (para. 23).

TI does not explicitly disclose a second circuit comprising a battery charger circuit, an over-voltage protection circuit.


 As to claim 2, TI discloses The IC, wherein the data signal pin comprises a first D+ pin and a second D- pin (Fig. 1 with 120-1, 120-2 comprising said pins). 

As to claim 4, TI discloses the IC, wherein the Vbus and CC detection circuit is configured to detect a USB plug insertion at an associated USB receptacle through detection of a signal on one of the first and second CC pins (Fig. 1, and para. 012).  

As to claim 11, TI discloses  the IC of claim 1 integrated into one of a set top box, an entertainment unit, a navigation device, a communications device, a power bank, a fixed location data unit, a mobile location data unit, a global positioning system (GPS) device, a mobile phone, a cellular phone, a smart phone, a session initiation protocol (SIP) phone, a tablet, a phablet, a server, a computer, a portable computer, a mobile computing device, a wearable computing device, a desktop computer, a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a digital video player, a video player, a digital video disc (DVD) player, a portable digital video player, 
 
As to claim 15, TI discloses the computing device, wherein the second port circuit comprises: a second plurality of input pins comprising at least a second first Vbus pin, a second second Vbus pin, a second first CC pin, a second second CC pin, and a second data signal pin (Fig. 1, and element 120-2); 
a second first circuit comprising a USB port controller circuit comprising a Vbus and CC detection circuit coupled to the second first and second second Vbus pins and the second first and second second CC pins (Fig. 1 with all the elements illustrates in 120-1). 
Water teaches in (Fig. 5) second circuit comprising a battery charger circuit, an over-voltage protection circuit (elements 504, and 506, and para. 0029). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the elements of Water in TI to enable its power supply system (par. 0006).
 
Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over TI/Water as applied to claim1 above, and further in view of Xu (US20180323563).

As to claim 3, TI as modified by Water does not disclose  the IC, further comprising a light emitting diode (LED) circuit configured to illuminate one or more LEDs. 
.


Claims 5-10,13,14,and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over TI/Water as applied to claim1 above, and further in view of Cornelius et al (US20150137861) hereinafter Cornelius.

As to claim 5, TI/Water does not explicitly disclose, wherein the Vbus and CC detection circuit is configured to detect an orientation of the USB plug insertion at the associated USB receptacle through detection of the signal at one, but not the other of the first and second CC pins.  
Cornelius teaches wherein the Vbus and CC detection circuit is configured to detect an orientation of the USB plug insertion at the associated USB receptacle through detection of the signal at one, but not the other of the first and second CC pins (Fig. 28, and para. 0142). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the elements of Cornelius in TI/Water to enable a unified interface independent of technology (0008).

As to claim 6, Cornelius discloses The IC wherein the signal conditioning circuit comprises one of a buck circuit, a boost circuit, or a buck-boost circuit (Fig. 22, and 

As to claims 7, and 13, Cornelius discloses the IC, further comprising a battery field effect transistor (FET), the battery FET coupled to the second circuit (Fig. 34, and para. 0170, 0171).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the elements of Cornelius in TI/Water to enable a unified interface independent of technology (0008).

As to claim 8, and 14, Cornelius discloses the IC, wherein the battery FET is configured to limit current into the IC (Fig. 34, and para. 0170, 0171).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the elements of Cornelius in TI/Water to enable a unified interface independent of technology (0008).
 
As to claim 9, Cornelius discloses the IC, further comprising an integrated sense resistor coupled to the second circuit (Fig. 34, and para. 0170, 0171).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the elements of Cornelius in TI/Water to enable a unified interface independent of technology (0008).
 


As to claim 16, Cornelius discloses the computing device, further comprising a battery and a sense resistor wherein at least one of the first port circuit and second port circuit are coupled to the sense resistor (Fig. 34, and para. 0170, 0171).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the elements of Cornelius in TI/Water to enable a unified interface independent of technology (0008).

As to claim 17, Cornelius discloses The computing device, wherein the first port circuit is coupled to the second port circuit by a charger detection present line and the first port circuit is configured to signal to the second port circuit if charging is present at the first port circuit through the charger present line (Fig. 34, and para. 0170, 0171).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the elements of Cornelius in TI/Water to enable a unified interface independent of technology (0008).
 
As to claim 18, Cornelius discloses the computing device, wherein the first port circuit is configured to communicate with the second port circuit to preclude the second port .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9727123. This prior art teaches A SOC comprising USB-enabled system comprises a power path and an IC controller coupled to control the power path, where the power path is external to the IC controller. The IC controller is configured and/or programmable. The USB subsystem may be a USB-PD subsystem, a USB Type-C subsystem, or both.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184